Citation Nr: 0639522	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of lumbosacral spine with spondylolisthesis L3-L4, 
and scoliosis of lumbar spine, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an increased rating for recurrent erosion 
of the left eye, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1988 
to June 1995 with additional prior active service of about 12 
years and 7 months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which assigned a 40 percent disability rating for the 
service connected lower back disability and continued a 
noncompensable evaluation for the service connected left eye 
disability.  

Regarding the left eye disability, in December 2004 the RO 
increased the rating to 10 percent.  Nonetheless, the issue 
remains on appeal in accordance with AB v. Brown, 6 Vet. App. 
35 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of lumbosacral spine with spondylolisthesis L3-L4 is 
manifested by forward flexion of the thoracolumbar spine 15 
degrees; there is no medical evidence of unfavorable 
ankylosis of the entire lumbar spine or favorable ankylosis 
of the entire thoracolumbar spine.  

2.  The veteran's service-connected recurrent erosion of the 
left eye is not manifested by active pathology or decreased 
visual acuity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
degenerative disc disease of lumbosacral spine with 
spondylolisthesis L3-L4, and scoliosis of lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003), 5292 (in effect prior to September 26, 
2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left eye recurrent erosion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
6099-6003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  

The veteran has been notified of the information and medical 
or lay evidence needed to substantiate his claim.  In the 
November 2003 and January 2004 VCAA letters VA told the 
veteran that to substantiate his claim, he needed to 
demonstrate that his degenerative disc disease of the 
lumbosacral spine and left eye erosion have increased in 
severity.  VA told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  The VCAA letters implicitly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  A reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence that he may have.  Further, the letters 
were sent to the veteran prior to the December 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves increased 
rating issues, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  

In the present appeal, although notice of the effective date 
of the disabilities on appeal was not provided, the Board 
finds no prejudice to the veteran in this regard.  For the 
reasons discussed below, the preponderance of the evidence 
weighs against the veteran's claim for an increased rating; 
thus, no consideration of the effective date matter is 
warranted.  Accordingly, the Board will issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in February 
2004, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  See generally 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the veteran with his claims.



Legal Criteria - General 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Lumbosacral Spine

Law & Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
of lumbosacral spine with spondylolisthesis L3-L4, and 
scoliosis of lumbar spine warrants a higher disability 
rating.  The veteran's service-connected degenerative disc 
disease of lumbosacral spine with spondylolisthesis L3-L4, 
and scoliosis of lumbar spine has been rated by the RO under 
the provisions of Diagnostic Code 5242.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
December 2004 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran. Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous Diagnostic Code 5292, limitation of motion 
of the lumbar spine was assigned a 40 percent rating for 
severe limitation of motion, which was the maximum rating 
assigned under this Code.  

Under Diagnostic Code 5295 for lumbosacral strain, a maximum 
scheduler rating of 40 percent was awarded when disability 
from lumbosacral strain was severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, unfavorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Background & Analysis

The veteran was afforded a February 2004 VA examination.  The 
veteran reported pain intensity of 5 on a scale of 10.  He 
also reported flare ups with severity rated as 8 on a scale 
of 10, 3 times a year with a duration of 3 days.  He told the 
examiner that when these flare-ups occurred, he could not go 
to school and had to lie down the first day of the flare-up.  
He reported going to the restroom by crawling.  The veteran 
further noted that he could not go back to his job with the 
food service cargo division.  

The examiner noted that the veteran walked without assistive 
devices and could walk 40 meters without pain.  The examiner 
found range of motion of the thoracolumbar spine was 15 
degrees forward flexion, 10 degrees extension, 10 degrees 
left lateral flexion, 20 right lateral flexion, and 20 
degrees left and right lateral rotation.  The examiner 
further indicated that the spine was painful on motion.  The 
pain began at maximum range of motion and ended at less than 
maximum range of motion.  The examiner noted muscle spasms 
and scoliosis.  When asked if there were any postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of back, the examiner stated that there was none.  
The diagnosis was degenerative joint disease, lumbar spine 
spondylolisthesis L3-L4, Grade I scoliosis, lumbar spine.     

A February 2004 VA radiographic report showed degenerative 
spur formation, lumbar spine, with no evidence of disc 
disease.  There was spondylolisthesis, L3 & L4.  Scoliosis 
was also noted.  

Based on this examination, in a July 2004 rating decision, 
the RO increased the veteran's service-connected degenerative 
disc disease of lumbosacral spine to 40 percent, effective 
August 27, 2003, which was before the effective date of the 
change in regulations.  The RO rated the veteran's spine 
under Diagnostic Code 5292 pursuant to the old rating 
criteria in effect before September 26, 2003.  A rating of 40 
percent is the highest available rating under this Code.  A 
40 percent rating is the maximum rating percentage allowable 
under Diagnostic Code 5295 too.  Because the maximum rating 
allowable under these provisions has already been granted, an 
increased rating in this regard is prohibited.
   
Under the new criteria, Diagnostic Code 5243, there was no 
medical evidence to warrant a rating in excess of 40 percent 
either.  A 50 percent rating is not warranted because there 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is not for 
application because there is no evidence of unfavorable 
ankylosis of the entire spine.  Further, the evidence does 
not show intervetebral disc syndrome to warrant a rating 
based on incapacitating episodes.    

The Board acknowledges that the veteran has pain in his 
lumbar spine and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because even considering the veteran's pain, there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination that would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 40 percent.  The veteran's pain is 
contemplated in the 40 percent rating.

Erosion of the Left Eye

Law & Regulations

The present appeal also involves the veteran's claim that the 
severity of his service-connected left eye recurrent erosion 
warrants a higher disability rating.  The veteran's service-
connected disability has been rated by the RO under the 
provisions of Diagnostic Code 6099-6003.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
The diagnostic criteria pertinent to diseases of the eye are 
found in 38 C.F.R. § 4.84a, Diagnostic Codes 6000 through 
6035.

Under 6099-6003, the disability, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6003.  

Central visual acuity impairment is rated using the Snellen 
index measurement for each eye.  A separate diagnostic code 
is assigned to each measurement and the rating is determined 
by tabular combination of the results.  38 C.F.R. § 4.83a, 
Table V.  Additionally, a rating may be assigned for 
impairment of field of vision.  38 C.F.R. § 4.83a, Diagnostic 
Code 6080.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating for visual 
acuity.  38 C.F.R. § 4.75. A compensable rating for loss of 
visual acuity requires that corrected vision at least be 
20/40 in one eye and 20/50 in the other.  38 C.F.R. § 
4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable 
for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078.

Background & Analysis

The veteran was afforded a February 2004 VA examination.  The 
examiner noted that there was no eyelid edema, no 
conjunctival nor ciliary injection.  The veteran's cornea was 
clear.  The examiner further noted that there were no keratic 
precipitates, the anterior chamber was moderate in depth, and 
the iris was normal.  The examination showed that the 
veteran's lens were clear, but with iris pigment on the 
anterior lens capsule and papillary border.  The veteran's 
fundus details were within normal tactile tonometry.  Each 
eye was reported soft.  The veteran was diagnosed with 
recurrent uveitis, not in exacerbation hyperopia, 
astigmatism, and presbyopia.  (Service connection for uveitis 
is not in effect.)  The examination shows that the veteran's 
uncorrected visual acuity was 20/30 bilaterally.  The 
veteran's corrected visual acuity was 20/20 in both eyes.

Private medical treatment reports show complaints of pain of 
the left eye, and treatment for nonservice-connected eye 
disorders.

There is no medical evidence to warrant a rating in excess of 
10 percent.  The examination report does not show continuance 
of any active pathology.  Also, the veteran's visual acuity 
does not warrant a compensable rating.  The currently 
assigned 10 percent rating adequately compensates the veteran 
for his service-connected pain of the left eye.

Further, there is no medical evidence to warrant a higher 
disability rating for any other diseases of the eye.  The 
veteran was not diagnosed with tuberculosis of the eye; 
retinal scars, atrophy, or irregularities of the retina; 
glaucoma; new growths, central nystagmus; conjunctivitis, 
trachomatous; ptosis; ectropion; lagophthalmos; loss of 
eyebrow(s); loss of eyelash(es); epiphora; optic neuritis; 
cataract; aphakia; paralysis of accommodation; loss of 
portion of eyelids; dislocation of crystalline lens; 
pterygium; or keratoconus.         

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim.  The appeal is denied.  

Extraschedular Considerations

The potential application of 38 C.F.R. § 3.321(b)(1) has been 
considered with regard to the veteran's lumbar spine and left 
eye disabilities.  But, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the competent medical evidence of record 
does not show that either of the veteran's service connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.   The Board acknowledges that in a February 
2004 VA examination, the veteran indicated that he cannot go 
back to his usual work assignment, which is the cargo 
division of the food service.  It is also acknowledged that 
on substantive appeal, he maintained that his eye disability 
had increased in severity such that he was practically blind 
and that he stayed at home.  Nonetheless, the clinical data 
of record does not substantiate his assertions.  As such, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of lumbosacral spine with spondylolisthesis L3-L4, 
and scoliosis of lumbar spine, currently evaluated as 40 
percent disabling, is denied.

Entitlement to an increased rating for recurrent erosion of 
the left eye, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


